United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1638
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Michael Jackson,                         *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: March 3, 2005
                                 Filed: February 3, 2006
                                  ___________

Before BYE, LAY, and SMITH, Circuit Judges.
                             ___________

PER CURIAM.

       The Supreme Court vacated our prior judgment in this case and remanded the
matter to us to reconsider in light of United States v. Booker, ___ U.S. ___, 125 S. Ct.
738 (2005). Booker held that sentences imposed under the then mandatory United
States Sentencing Guidelines, applying judge-found facts to enhance sentences,
violated the Sixth Amendment rights of criminal defendants. Id. at 756. The Court's
remedy was to make the Guidelines effectively advisory. Id. at 756–57. The Court
instructed us to apply ordinary jurisprudential principles such as harmless error and
plain error in determining whether a remand was appropriate for cases appealed prior
to Booker. Id. at 769. Post Booker, we have reviewed new sentences for
reasonableness and in pre-Booker cases we have routinely ordered remands where the
defendant either raised a Sixth Amendment argument before the district court or
demonstrated plain error under our decision in United States v. Pirani, 406 F.3d 543
(8th Cir. 2005).

       Jackson, who was sentenced in February 2003, (pre-Booker) raised no issue
implicating his rights under the Sixth Amendment before the district court. Having
reviewed this case in light of Booker, we now hold that Jackson cannot show plain
error under our decision in Pirani. Consequently, we re-affirm our earlier opinion and
reinstate the vacated judgment. The district court sentenced Jackson to 327 months'
imprisonment to run consecutively to two state court convictions. The trial court
clearly stated its rationale as follows: "Now, the reason that I am imposing the
maximum sentence and the reason that I am ordering them to run consecutive is for
the reason you are a career criminal." Based upon his nine burglary convictions, and
numerous other convictions, Jackson would have been subject to a sentence as a
career offender regardless of the firearm or obstruction of justice enhancements
imposed by the district court. Jackson cannot demonstrate that his sentence would
probably have been more favorable had the district court not imposed the
enhancements made suspect by the holding in Booker.
                        ______________________________




                                         -2-